Order entered June 20, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00476-CV

         IN THE GUARDIANSHIP OF E.F.L., AN INCAPACITATED PERSON

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-13-1586-2

                                           ORDER
       We GRANT the June 17, 2014 motion of Joie Rivera, Official Court Reporter for

Probate Court No. 2 of Dallas County, Texas, for an extension of time to file the reporter’s

record. The reporter’s record was filed on June 19, 2014.


                                                     /s/    ADA BROWN
                                                            JUSTICE